           Case 1:21-cv-00725-NONE-JLT Document 18 Filed 07/20/21 Page 1 of 6


1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT
9
                                    EASTERN DISTRICT OF CALIFORNIA
10
11   WILLIE ROBERTS, et al.,                            )       Case No.: 1:21-cv-0725 NONE JLT
                                                        )
12                   Plaintiffs,                        )       SCHEDULING ORDER1 (Fed. R. Civ. P. 16)
                                                        )
13            v.                                        )
                                                        )       Pleading Amendment Deadline: 11/1/2021
14   COUNTY OF KERN, et al.,                            )
                                                        )       Discovery Deadlines:
15                   Defendants.                        )             Initial Disclosures: 8/5/2021
                                                        )             Non-Expert: 8/2/2022
16                                                                    Expert: 10/25/2022
17                                                                    Mid-Discovery Status Conference:
                                                                      2/17/2022 at 8:30 a.m.
18
                                                                Non-Dispositive Motion Deadlines:
19                                                                    Filing: 11/15/2022
20                                                                    Hearing: 12/13/2022

21                                                              Dispositive Motion Deadlines:
                                                                       Filing: 1/11/2023
22                                                                     Hearing: 2/22/2023
23
                                                                Pre-Trial Conference:
24                                                                     4/19/2023 at 8:30 a.m.
                                                                       Courtroom 4
25   ///

26   ///

27
              1
28            The Court finds the information provided in the Joint Scheduling Report and Scheduling Conference
     Worksheet (Doc. 17) is sufficient to schedule the matter without a hearing. Thus, the scheduling conference set
     for August 2, 2021 is VACATED.
                                                            1
          Case 1:21-cv-00725-NONE-JLT Document 18 Filed 07/20/21 Page 2 of 6


1    I.       Pleading Amendment Deadline

2             Any requested pleading amendments are ordered to be filed, either through a stipulation or

3    motion to amend, no later than November 1, 2021.

4    II.      Discovery Plan and Cut-Off Date

5             The parties are ordered to exchange the initial disclosures required by Fed. R. Civ. P. 26(a)(1)

6    on or before August 5, 2021.

7             The parties are ordered to complete all discovery pertaining to non-experts on or before

8    August 2, 2022, and all discovery pertaining to experts on or before October 25, 2022.

9             The parties are directed to disclose all expert witnesses2, in writing, on or before August 30,

10   2022, and to disclose all rebuttal experts on or before September 27, 2022. The written designation of

11   retained and non-retained experts shall be made pursuant to Fed. R. Civ. P. Rule 26(a)(2), (A), (B),

12   and (C) and shall include all information required thereunder. Failure to designate experts in

13   compliance with this order may result in the Court excluding the testimony or other evidence offered

14   through such experts that are not disclosed pursuant to this order.

15            The written designation of retained and non-retained experts shall be made pursuant to Fed.

16   R. Civ. P. Rule 26(a)(2), (A), (B), and (C) and shall include all information required thereunder.

17   Failure to designate experts in compliance with this order may result in the Court excluding the

18   testimony or other evidence offered through such experts that are not disclosed pursuant to this order.

19            The provisions of Fed. R. Civ. P. 26(b)(4) and (5) shall apply to all discovery relating to

20   experts and their opinions. Experts must be fully prepared to be examined on all subjects and opinions

21   included in the designation. Failure to comply will result in the imposition of sanctions, which may

22   include striking the expert designation and preclusion of expert testimony.

23            The provisions of Fed. R. Civ. P. 26(e) regarding a party's duty to timely supplement

24   disclosures and responses to discovery requests will be strictly enforced.

25            A mid-discovery status conference is scheduled for February 17, 2022 at 8:30 a.m. before

26   Judge Thurston at 510 19th Street, Bakersfield, California. Counsel SHALL file a joint mid-discovery

27
              2
28             In the event an expert will offer opinions related to an independent medical or mental health evaluation, the
     examination SHALL occur sufficiently in advance of the disclosure deadline, so the expert’s report fully details the expert’s
     opinions in this regard.

                                                                2
       Case 1:21-cv-00725-NONE-JLT Document 18 Filed 07/20/21 Page 3 of 6


1    status conference report one week before the conference. Counsel also SHALL lodge the status report

2    via e-mail to JLTorders@caed.uscourts.gov. The joint statement SHALL outline the discovery

3    counsel have completed and that which needs to be completed as well as any impediments to

4    completing the discovery within the deadlines set forth in this order. Counsel SHALL discuss

5    settlement and certify that they have done so. Counsel may appear via teleconference by dialing (888)

6    557-8511 and entering Access Code 1652736, provided the Magistrate Judge's Courtroom Deputy

7    Clerk receives a written notice of the intent to appear telephonically no later than five court days

8    before the noticed hearing date.

9    III.    Pre-Trial Motion Schedule

10           All non-dispositive pre-trial motions, including any discovery motions, shall be filed no later

11   than November 15, 2022,3 and heard on or before December 13, 2022. Non-dispositive motions are

12   heard before the Honorable Jennifer L. Thurston, United States Magistrate Judge at the United States

13   Courthouse in Bakersfield, California.

14           No motion to amend or stipulation to amend the case schedule will be entertained unless it

15   is filed at least one week before the first deadline the parties wish to extend. Likewise, no written

16   discovery motions shall be filed without the prior approval of the assigned Magistrate Judge. A party

17   with a discovery dispute must first confer with the opposing party in a good faith effort to resolve by

18   agreement the issues in dispute. If that good faith effort is unsuccessful, the moving party promptly

19   shall seek a telephonic hearing with all involved parties and the Magistrate Judge. It shall be the

20   obligation of the moving party to arrange and originate the conference call to the court. To schedule

21   this telephonic hearing, the parties are ordered to contact the Courtroom Deputy Clerk, Susan Hall, at

22   (661) 326-6620 or via email at SHall@caed.uscourts.gov. At least three days before the conference,

23   counsel SHALL file informal letter briefs detailing their positions. The briefs may not exceed 7 pages,

24   excluding exhibits. Counsel must comply with Local Rule 251 with respect to discovery disputes or

25   the motion will be denied without prejudice and dropped from the Court’s calendar.

26           Counsel may appear and argue non-dispositive motions via teleconference by dialing (888) 557-

27
28            3
                Non-dispositive motions related to non-expert discovery SHALL be filed within a reasonable time of discovery of
     the dispute, but in not later than 30 days after the expiration of the non-expert discovery deadline.

                                                              3
       Case 1:21-cv-00725-NONE-JLT Document 18 Filed 07/20/21 Page 4 of 6


1    8511 and entering Access Code 1652736, provided the Magistrate Judge's Courtroom Deputy Clerk

2    receives a written notice of the intent to appear telephonically no later than five court days before the

3    noticed hearing date.

4           All dispositive pre-trial motions shall be filed no later than January 11, 2023, and heard no

5    later than February 22, 2023, in Courtroom 4 at 8:30 a.m. In scheduling such motions, counsel shall

6    comply with Fed. R. Civ. P. 56 and Local Rules 230 and 260.

7    IV.    Motions for Summary Judgment or Summary Adjudication

8           At least 21 days before filing a motion for summary judgment or motion for summary

9    adjudication, the parties are ORDERED to meet, in person or by telephone, to confer about the issues

10   to be raised in the motion.

11          The purpose of the meeting shall be to: 1) avoid filing motions for summary judgment where a

12   question of fact exists; 2) determine whether the respondent agrees that the motion has merit in whole

13   or in part; 3) discuss whether issues can be resolved without the necessity of briefing; 4) narrow the

14   issues for review by the court; 5) explore the possibility of settlement before the parties incur the

15   expense of briefing a motion; and 6) to develop a joint statement of undisputed facts.

16          The moving party SHALL initiate the meeting and SHALL provide a complete, proposed

17   statement of undisputed facts at least five days before the conference. The finalized joint statement of

18   undisputed facts SHALL include all facts that the parties agree, for purposes of the motion, may be

19   deemed true. In addition to the requirements of Local Rule 260, the moving party shall file the joint

20   statement of undisputed facts.

21          In the notice of motion, the moving party SHALL certify that the parties have met and

22   conferred as ordered above or set forth a statement of good cause for the failure to meet and confer.

23   Failure to comply may result in the motion being stricken.

24   V.     Pre-Trial Conference Date

25          April 19, 2023 at 8:30 a.m. in Courtroom 4.

26          The parties are ordered to file a Joint Pretrial Statement pursuant to Local Rule 281(a)(2).

27   The parties are further directed to submit a digital copy of their pretrial statement in Word format via

28   email at NONEorders@caed.uscourts.gov.


                                                        4
       Case 1:21-cv-00725-NONE-JLT Document 18 Filed 07/20/21 Page 5 of 6


1           Counsels' attention is directed to Rules 281 and 282 of the Local Rules of Practice for the

2    Eastern District of California, as to the obligations of counsel in preparing for the pre-trial conference.

3    The Court will insist upon strict compliance with those rules. In addition to the matters set forth in the

4    Local Rules the Joint Pretrial Statement shall include a Joint Statement of the case to be used by the

5    Court to explain the nature of the case to the jury during voir dire.

6    VI.    Settlement Conference

7           The parties may file a joint written request for a settlement conference if they believe that such

8    a conference would be fruitful.

9    VII.   Request for Bifurcation, Appointment of Special Master, or other

10          Techniques to Shorten Trial

11          Not at this time.

12   VIII. Related Matters Pending

13          There are no pending related matters.

14   IX.    Compliance with Federal Procedure

15          All counsel SHALL familiarize themselves with the Federal Rules of Civil Procedure and the

16   Local Rules of Practice of the Eastern District of California, and to keep abreast of any amendments

17   thereto. The Court must insist upon compliance with these Rules if it is to efficiently handle its

18   increasing case load and sanctions will be imposed for failure to follow both the Federal Rules of Civil

19   Procedure and the Local Rules of Practice for the Eastern District of California.

20   X.     Effect of this Order

21          The foregoing order represents the best estimate of the court and counsel as to the agenda most

22   suitable to dispose of this case. The trial date reserved is specifically reserved for this case. If the

23   parties determine at any time that the schedule outlined in this order cannot be met, counsel are ordered

24   to notify the court immediately of that fact so that adjustments may be made, either by stipulation or by

25   subsequent status conference.

26          The dates set in this order are firm and will not be modified absent a showing of good

27   cause even if the request to modify is made by stipulation. Stipulations extending the deadlines

28   contained herein will not be considered unless they are accompanied by affidavits or


                                                         5
       Case 1:21-cv-00725-NONE-JLT Document 18 Filed 07/20/21 Page 6 of 6


1    declarations, and where appropriate attached exhibits, which establish good cause for granting

2    the relief requested.

3           Failure to comply with this order may result in the imposition of sanctions.

4
5    IT IS SO ORDERED.

6       Dated:    July 20, 2021                            _ /s/ Jennifer L. Thurston
7                                                 CHIEF UNITED STATES MAGISTRATE JUDGE

8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                      6
